      Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 1 of 12




                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS

 JOHN WALKER,                              §
                                           §
        Plaintiff,                         §
 v.                                        §
                                           §
 CARDINAL LOGISTICS MANAGEMENT             §      Civil Action No.: ____________
 CORPORATION AND WALTER                    §      Jury Trial
 CRAWFORD,                                 §
                                           §
         Defendants.                       §

         PLAINTIFF’S ORIGINAL COMPLAINT AGAINST DEFENDANTS
 CARDINAL LOGISTICS MANAGEMENT CORPORATION AND WALTER CRAWFORD

                                    I.    PARTIES
        1.     Plaintiff, John Walker (“Plaintiff” or “Mr. Walker”), is an individual

and a citizen and resident of the State of Texas. Mr. Walker has standing and

capacity to file this action.

        2.     Defendant, Cardinal Logistics Management Corporation, (“Cardinal

Logistics”), is a corporation organized under the laws of North Carolina, with its

principal place of business at 5333 Davidson Hwy., Concord, North Carolina

28027. Cardinal Logistics is authorized to conduct business in Texas and may be

served with process by serving its registered agent for service of process, CT

Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136.

        3.     Defendant, Walter Crawford (“Mr. Crawford”), is an individual that,

on information and belief, is a resident and citizen of Louisiana, and may be served

PLAINTIFFS ORIGINAL COMPLAINT
PAGE 1
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 2 of 12




with process at 36235 Teat Blackwell, Pearl River, Louisiana 70452 or wherever

he may be found.

      4.    Mr. Crawford and Cardinal Logistics are being sued in their correct

respective capacities as related to this cause of action and the claims made herein.

                          II.    JURISDICTION AND VENUE
      5.    The Court has jurisdiction over the lawsuit under 28 USC §1331(a)

because Plaintiff and Defendants are citizens of different U.S. states and the amount

in controversy exceeds $75,000.00, excluding interest and costs.

      6.    Plaintiff John Walker is a citizen of Texas. Cardinal Logistics is a

corporation incorporated under the laws of North Carolina with its principle place

of business located at 5333 Davidson Hwy., Concord, North Carolina 28027. ON

information and belief, Mr. Crawford is a citizen of Louisiana.

      7.    Venue is proper in this district under 28 USC §1391(b)(2), because a

substantial part of the events giving rise to this claim occurred in this district.

                          III.   CONDITIONS PRECEDENT
      8.    All conditions precedent to Plaintiff’s claims for relief, if any, have

been performed or have occurred.

                                    IV.    FACTS
      9.    On or about October 1, 2019, Mr. Walker was properly restrained and

driving a 2002 Ford F-250 (the “F-250”) traveling westbound on Market Street, in

or near Houston, Texas. At that time, Mr. Crawford, operating a 2019 Freightliner
                                           2
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 3 of 12




Cascadia (the “Freightliner”), while in the course and scope of his employment with

Cardinal Logistics, was traveling southbound on Gelhorn Drive at its intersection

with Market Street. However, Mr. Crawford made an unsafe left turn, thereby

causing the Freightliner to collide with the F-250 (the “Collision”), in turn causing

Plaintiff severe personal injuries.

                             V.       CAUSES OF ACTION
                        A. Negligence as to Walter Crawford

      10. At the time of the Collision and at all relevant times, Mr. Crawford’s

acts and/or omissions constituted negligence. Mr. Crawford owed Mr. Walker a

duty of ordinary care, that is, a duty to exercise the degree of care that a reasonably

prudent professional truck driver and/or motor carrier operator would exercise to

avoid harm to others under the same or similar circumstances.

      11. Mr. Crawford breached his duty of care through his acts and/or

omissions, including, but not limited to:

            a. Making an unsafe left turn;

            b. Failing to keep a proper lookout;

            c. Failing to control the Freightliner, including its speed;

            d. Fatigue, incompetence, or inattention;

            e. Failing to stop at a controlled highway intersection and yield until
               the intersection could be entered safely;

            f. Failing to maintain an assured clear distance;

                                            3
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 4 of 12




            g. Failing to yield the right of way at an intersection;

            h. Moving from the lane of travel without first ascertaining that
               conditions permitted the movement in a safe manner;

            i. Driving to the left side of a roadway when approaching within one
               hundred feet of an intersection;

            j. Violating TEX. TRANSP. CODE ANN. §§545.056, 545.060(a),
               545.062(a), 545.151, 545.152, and 545.351;

            k. Violating 49 CFR 392.1(a) and 392.2, and TEX. ADMIN. CODE. §
               4.11(a), by failing to comply with the applicable Federal Motor
               Carrier Safety Regulations and Texas law, including but not limited
               to:

                  i.     Violating Federal Motor Carrier Model Commercial Driver’s
                         License Manual § 2.4.1 by failing to look well ahead to ensure
                         enough room to make the intended movement safely;

                 ii.     Violating Texas Commercial Motor Vehicle Handbook 2.7.6
                         by failing to first reach the center of an intersection before
                         starting a left turn and by failing to use the right lane to turn
                         so as to allow more room for turning and better visibility of
                         traffic from the left;

      12. Plaintiff’s injuries were proximately caused by Mr. Crawford’s tortious

acts and omissions, including those that constitute negligence.

                       B. Negligence Per Se as to Walter Crawford

      13. Mr. Crawford also owed a duty of ordinary care to Mr. Walker and

breached his duty of care through his acts and/or omissions, including, but not

limited to the following, which establish liability for negligence per se:



                                            4
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 5 of 12




            a. Violating TEX. TRANSP. CODE ANN. § 545.151(a) by failing to stop
               at a controlled highway intersection and yield until the intersection
               could be entered safely.
            b. Violating 49 CFR 392.1(a) and 392.2, and TEX. ADMIN. CODE. §
               4.11(a), by failing to comply with the applicable Federal Motor
               Carrier Safety Regulations and Texas law, including but not limited
               to:
                  i.     Violating 49 CFR 392.3 by operating a commercial motor
                         vehicle while ability or alertness is or is likely to become
                         impaired, through fatigue, illness, or any other cause;
                 ii.     Violating Texas Commercial Motor Vehicle Handbook 2.4.1
                         by failing to look far enough ahead and failing to look for
                         traffic, so as to know what traffic is doing on all sides,
                         ensuring there is enough room to safely maneuver, change
                         lanes, or turn;
                iii.     Violating Texas Commercial Motor Vehicle Handbook 2.7.7
                         by failing to make sure there was enough space to cross or
                         enter traffic, considering the size of the Freightliner.
                iv.      Violating Texas Commercial Motor Vehicle Handbook 2.9.6
                         and 2.10.2 by driving while distracted;
                 v.      Violating Texas Commercial Motor Vehicle Handbook
                         13.1.1 and 13.1.2 by failing to come to a complete stop behind
                         the stop sign and by failing to check traffic in all directions
                         and by moving the Freightliner into oncoming traffic and as
                         he approached the intersection.

      14. Plaintiff’s injuries were proximately caused by Mr. Crawford’s tortious

acts and/or omissions, including those that constitute negligence per se.

                       C. Gross Negligence as to Walter Crawford

      15. Each of the above listed acts and/or omissions of Walter Crawford,

taken singularly or in any combination, rise to the level of gross negligence. Mr.


                                            5
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 6 of 12




Crawford’s acts and omissions, when viewed objectively from the standpoint of the

actor at the time of its occurrence involved an extreme degree of risk, considering

the probability and magnitude of harm to others. Mr. Crawford had actual,

subjective awareness of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others. By way of example,

Mr. Crawford admitted to Plaintiff that he knew he was at fault for causing the

Collision and knew that he should not have attempted to make the unsafe left turn.

Mr. Crawford was grossly negligent, for which he is liable to Plaintiff for exemplary

damages pursuant to TEX. CIV. PRAC. & REM. CODE §41.003.

             D. Respondeat Superior liability as to Cardinal Logistics

      16. At the time of the Collision and at all relevant times, and in operating

the Freightliner, Mr. Crawford was an employee of Cardinal Logistics.             Mr.

Crawford was acting within the course and scope of his employment for Cardinal

Logistics, within his general authority as an employee of Cardinal Logistics, in

furtherance of Cardinal Logistics’ business, and for the accomplishment of the

object for which Mr. Crawford was hired, either as an actual or statutory employee,

pursuant to the Federal Motor Carrier Safety Regulations.

      17. Plaintiff invokes the doctrine of respondeat superior and vicarious

liability against Cardinal Logistics. Cardinal Logistics is a carrier responsible for

the acts and omissions of its actual and/or statutory employee, Mr. Crawford, as


                                          6
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 7 of 12




described above. Further, pursuant to relevant Texas law and federal regulations,

Cardinal Logistics, as the motor carrier, is responsible for the acts and omissions of

its driver.

       18. Plaintiff’s injuries were proximately caused by Mr. Crawford’s tortious

acts and omissions, including his acts and omissions that constitute negligent and

negligent per se, and therefore, under the doctrine of respondeat superior and

vicarious liability, Cardinal Logistics is liable to Mr. Walker for Mr. Crawford’s

tortious acts and omissions.

              E. Negligence and Negligence Per Se as to Cardinal Logistics

       19. At the time of the Collision and at all relevant times, Cardinal Logistics’

conduct constituted negligence and/or negligence per se. Acts and/or omissions by

Cardinal Logistics, independent of those of its driver, Mr. Crawford, violated

established industry standards, applicable regulations, and state and federal law.

       20. Cardinal Logistics owed Mr. Walker a duty of ordinary care, that is, a

duty to exercise the degree of care that a reasonably prudent professional truck-

driving business and/or motor carrier operator would exercise to avoid harm to

others under the same or similar circumstances.

       21. Cardinal Logistics breached its duty of care to Mr. Walker and is

therefore liable to Mr. Walker by virtue of certain negligent, negligent per se, and

reckless acts and/or omissions, including, but not limited to Cardinal Logistics’


                                          7
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 8 of 12




negligent hiring, negligent supervision, and negligent retention of Mr. Crawford,

despite the likely risks posed by his hiring and retention. Cardinal Logistics failed

to properly train and supervise its drivers/employees and/or failed to hire competent

drivers/employees, including Mr. Crawford.

      22. Cardinal Logistics is liable to Plaintiff by virtue of certain negligent,

careless, and reckless acts and/or omissions, including, but not limited to the

following, each of which establishes liability for negligence and negligence per se:

            a. Violating 49 CFR 392.1(a) and 392.2, and Tex. Admin. Code. §
               4.11(a), by failing to comply with the applicable Federal Motor
               Carrier Safety Regulations and Texas law;

            b. Failing to develop, implement, and maintain adequate safety
               policies and procedures to avoid causing injuries to drivers like Mr.
               Walker;

            c. violating 49 CFR 392.3 by requiring or permitting Mr. Crawford to
               operate the Freightliner while his ability or alertness was so
               impaired or so likely to become impaired, through fatigue, illness,
               or any other cause, as to make it unsafe for him to begin or continue
               to operate the Freightliner.

            d. Violating 49 CFR 392.1 by failing to instruct Mr. Crawford in and
               comply with the applicable Federal Motor Carrier Safety
               regulations.

            e. Violating 49 CFR 392.2 by failing to ensure that the Freightliner
               was operated in accordance with the laws, ordinances, and
               regulations of Texas in compliance with Federal Motor Carrier
               Safety regulations.




                                         8
    Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 9 of 12




      23. Plaintiff’s injuries were proximately caused by Cardinal Logistics’

tortious acts and omissions, including those that constitute negligence and

negligence per se.

            VI.   GROSS NEGLIGENCE AGAINST CARDINAL LOGISTICS
      24.    Each of the above listed acts and/or omissions of Cardinal Logistics,

taken singularly or in any combination, rise to the level of gross negligence.

Cardinal Logistics’ acts and omissions, when viewed objectively from the

standpoint of the actor at the time of its occurrence involved an extreme degree of

risk, considering the probability and magnitude of harm to others. Cardinal

Logistics had actual, subjective awareness of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of others. By

way of example, Cardinal Logistics negligently hired and retained Mr. Crawford,

who admitted to Plaintiff that he knew he was at fault for causing the Collision and

knew that he should not have attempted to make the unsafe left turn. Cardinal

Logistics was grossly negligent, for which it is liable to Plaintiff for exemplary

damages pursuant to TEX. CIV. PRAC. & REM. CODE §41.003.

                        VII.   CAUSATION AND DAMAGES
      25. Plaintiff’s injuries were proximately caused by Mr. Crawford’s and

Cardinal Logistics’ acts and/or omissions that were violations of industry standards,

Texas law, and federal law, and that constitute negligence and negligence per se.


                                         9
   Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 10 of 12




As a proximate result of Defendants’ tortious acts and omissions, Plaintiff suffered

severe personal injuries and damages, including the following elements in the past

and future:

              a. medical expenses;

              b. loss of earning capacity;

              c. physical impairment;

              d. physical pain;

              e. mental anguish; and

              f. disfigurement.

      26. In connection with Plaintiff’s claims of gross negligence, Plaintiff also

seeks recovery of exemplary or punitive damages. Plaintiff seeks the imposition of

exemplary damages from Defendants without limitation as imposed by §§ 41.003,

41.008 of the TEXAS CIVIL PRACTICES AND REMEDIES CODE.

                       VIII. DEMAND FOR A TRIAL BY JURY

      27. Plaintiff asserts his rights under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with FED. R. CIV. P. 38, a trial by jury on

all issues raised herein.

                                   IX.       PRAYER
      28. For the foregoing reasons, Plaintiff requests this Court to issue citation

to Defendants to answer and upon a trial by jury of this matter, enter judgement


                                             10
   Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 11 of 12




against the above-named Defendants for compensatory damages in an amount in

excess of $75,000.00. Specifically, Plaintiff asks for judgment against Defendants

for the following:

            a. Actual damages above the jurisdictional minimum of the Court,
               including but not limited to the following:

                     (1) medical expenses in the past and future;

                     (2) loss of earning capacity in the past and future;

                     (3) physical impairment in the past and future;

                     (4) physical pain in the past and future;

                     (5) mental anguish in the past and future;

                     (6) disfigurement in the past and future.

            b. Exemplary damages;

            c. Prejudgment and post-judgment interest at the maximum rate
               allowed by law;

            d. Costs of suit;

            e. Such other and further relief to which Plaintiff may be justly entitled
               at law or in equity.




                                           11
Case 4:21-cv-00713 Document 1 Filed on 03/04/21 in TXSD Page 12 of 12




                         Respectfully submitted,

                         THE DE LA GARZA LAW GROUP

                         By: /s/ Mario E. de la Garza
                           Mario E. de la Garza
                           State Bar No. 24040785
                           S.D. Tex. No. 564456
                           mdelagarza@dlgtriallaw.com
                           1616 S. Voss, Suite 870
                           Houston, Texas 77057
                           (713) 784-1010
                           (713) 784-1011 (fax)
                         ATTORNEY-IN-CHARGE FOR PLAINTIFF




                                 12
